Citation Nr: 0914484	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-32 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1310.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant Witnesses


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 
1969, and he died in November 2006.  The appellant is his 
spouse.

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision rendered in January 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas that denied the benefits 
sought on appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the evidence shows that the Veteran died in a motor 
vehicle accident in November 2006.  In her testimony before 
the Board and in her Substantive Appeal, the appellant argued 
that the cause of the accident was caused by either a 
panic/rage attack brought on by the Veteran's PTSD, or a 
blood sugar deficiency brought on by his diabetes mellitus.  

Review of the record shows that the Veteran was service-
connected for PTSD and diabetes mellitus.  These records 
further demonstrate that the Veteran's PTSD was characterized 
by a history of panic attacks and anger severe enough, with 
other symptoms, to render him unemployable as early as 1997.  
In a September 2000 VA examination, he reported running a red 
light due to having a panic attack while driving.  He stopped 
the vehicle and vomited.  He described his panic attacks to 
the examiner, stating that he had no control over whom or 
what he is.  He also described temper outbursts.  These 
records also show that the Veteran's anxiety increased when 
he assumed responsibility for his father's health care and 
management.

Treatment records from 2001 to just prior to the Veteran's 
car accident reflect that medications prescribed and 
subsequently increased for the Veteran's PTSD did appear to 
result in more effective control of depression and anxiety, 
and to have reduced panic attacks.  However, these records 
also reveal that the Veteran was being treated for diabetes 
mellitus and a seizure disorder.  In addition, his father had 
died, and he had recently assumed responsibility for his 
mother's health care.  Global assessment of functioning was 
found to range from 31 in 2001 to 61 in 2005, but rested 
predominantly at 45 throughout and in the year prior to his 
death.

The records show that no autopsy was performed following the 
Veteran's death.  Blood tests conducted at the scene of the 
accident, the appellant testified, were apparently 
compromised.  Moreover, the accident report appears to be 
incomplete.  In a March 2009 statement, the appellant 
requested to change her power of attorney, and to submit 
additional evidence.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should obtain and 
associate with the claims file copies of 
the full and complete accident report for 
the motor vehicle accident in which the 
Veteran died in November 2006, to include 
and any all witness' statements.  

2.  The RO/AMC should contact the 
appellant and ask her if she has any 
additional evidence that she feels is 
pertinent to her claim.

3.  The RO/AMC should afford the new 
representative the opportunity review the 
claims file and to present argument in 
the case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
appellant until she is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




